Exhibit 10.1

 

Exhibit A:              List of Licensed United Patents

Title

 

Patent No.

 

Expir. Date

 

Methods of Progressive Jackpot Gaming

 

4,861,041

 

04/18/2008

 

 

 

5,022,653

 

Expired

 

 

 

4,948,134

 

Expired

 

 

 

5,288,077

 

Expired

 

 

 

5,364,105

 

Expired

 

 

 

5,584,485

 

Expired

 

Methods of Progressive Jackpot Gaming

 

5,795,225

 

04/18/2008

 

Methods of Progressive Jackpot Gaming

 

5,913,726

 

04/18/2008

 

Methods of Progressive Jackpot Gaming

 

6,045,130

 

04/18/2008

 

Methods of Progressive Jackpot Gaming

 

6,234,895

 

04/18/2008

 

Apparatus for Progressive Jackpot Gaming

 

5,078,405

 

04/18/2008

 

Method for Progressive Jackpot 21

 

5,364,104

 

04/18/2008

 

Method for Playing a Card Game

 

5,374,067

 

04/18/2008

 

Method and Apparatus for Playing Casino Card Games Including

 

5,377,973

 

04/18/2008

 

Method for Playing A Card Game

 

5,380,012

 

04/18/2008

 

Apparatus for Progressive Jackpot Gaming

 

5,544,893

 

04/18/2008

 

Methods of Progressive Jackpot Gaming

 

5,626,341

 

04/18/2008

 

Apparatus for Progressive Jackpot Gaming

 

5,794,964

 

04/18/2008

 

Methods of Progressive Jackpot Gaming

 

5,795,225

 

04/18/2008

 

Coin Acceptor Including Multi-State Visual Indicator Apparatus and

 

5,836,818

 

04/18/2008

 

Apparatus for Progressive Jackpot Gaming

 

6,070,878

 

04/18/2008

 

Apparatus for Progressive Jackpot Gaming

 

6,073,930

 

04/18/2008

 

Method for Progressive Jackpot Gaming

 

6,312,330

 

04/18/2008

 

Method for Progressive Jackpot Gaming

 

6,336,859

 

04/18/2008

 

Apparatus for Progressive Jackpot Gaming

 

6,475,088

 

04/18/2008

 

Method for Progressive Jackpot Gaming

 

6,485,368

 

04/18/2008

 

Apparatus for Progressive Jackpot Gaming

 

5,078,405

 

04/18/2008

 

Methods for Providing a Jackpot in a Progressive Game needed for LRIB with TCP
side bet

 

6,729,620

 

7/24/2015

 

Method of Progressive Twenty-One (need for Royal Match 21)

 

5,577,731

 

7/24/2015

 

Maximum Bet Table Game and Apparatus

 

6,568,682

 

04/15/2019

 

Maximum Bet Table Game and Apparatus

 

6,726,564

 

04/15/2019

 

Table Game Apparatus

 

5,377,994

 

12/11/2011

 

 

 

6,375,189

 

11/20/2017

 

 

 

6,402,150

 

11/20/2017

 

 

 

5,964,464

 

10/13/2015

 


--------------------------------------------------------------------------------




Exhibit B:              List of Foreign Patents

Title

 

Patent No.

 

Expir. Date

 

Country

 

Apparatus for Progressive Jackpot Gaming

 

2,088,063

 

4/18/09

 

Japan

 

Apparatus for Progressive Jackpot Gaming

 

621599

 

4/18/09

 

Australia

 

Apparatus for Progressive Jackpot Gaming

 

694895

 

4/18/08

 

Australia

 

Apparatus for Progressive Jackpot Gaming

 

E96049

 

4/18/09

 

Austria

 

Apparatus for Progressive Jackpot Gaming

 

0 338 644

 

4/18/09

 

Belgium

 

Apparatus for Progressive Jackpot Gaming

 

1,335,381

 

4/18/09

 

Canada

 

Apparatus for Progressive Jackpot Gaming

 

P689099924

 

4/18/09

 

Germany

 

Apparatus for Progressive Jackpot Gaming

 

EP0338644

 

4/18/09

 

Italy

 

Apparatus for Progressive Jackpot Gaming

 

192893

 

4/18/09

 

Netherlands and NA

 

Apparatus for Progressive Jackpot Gaming

 

EP0338644

 

4/18/09

 

Spain

 

Electronic Poker Game

 

693882

 

4/18/08

 

Australia

 

Poker Game

 

4900

 

9/06/08

 

Dominican Republic

 

Gaming Table Apparatus

 

4825

 

3/02/08

 

Dominican Republic

 

Electronic Poker Game

 

628044

 

 

 

Australia

 

Electronic Poker Game

 

1,334,983

 

 

 

Canada

 

 


--------------------------------------------------------------------------------




Exhibit C:              List of Foreign Applications

Title

 

Applic. No.

 

Country

 

Methods of Progressive Jackpot Gaming

 

617,164

 

Canada

 

Electronic Poker Game

 

616,862

 

Canada

 

Methods of Progressive Jackpot Gaming

 

3,271,374

 

Australia

 

Methods of Progressive Jackpot Gaming

 

616,861

 

Canada

 

 


--------------------------------------------------------------------------------